    Case 6:20-cv-01046-DDC-KGG Document 1 Filed 02/18/20 Page 1 of 4




Pistotnik Law Offices LLC
2831 E. Central
Wichita, KS 67214
316-689-8035, 316-683-4692 fax
Attorney for Plaintiff
brianpistotnik@pistotniklaw.com

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS
                           AT WICHITA, KANSAS
LOUISSAINT VERTILUS,                             )
            Plaintiff,                           )
                                                 )
v.                                              )
                                                 ) Case No.:
WAL-MART STORES, INC.,                           )
            Defendant.                           )
________________________________________________)

                                        COMPLAINT

       COMES NOW the plaintiff Louissaint Vertilus, by and through counsel, Brian D.

Pistotnik of Pistotnik Law Offices, LLC and for his claims against the defendant alleges and

states as follows:

       1. The plaintiff is a resident of the State of Kansas, residing in Topeka, Shawnee

County, Kansas.

       2. Defendant Wal-Mart Stores, Inc., is a Delaware corporation with a principal place

of business in Bentonville, Arkansas and may be served through The Corporation Company,

Inc., 112 S.W. 7th Street, Suite 3C, Topeka, Kansas 66603.

       3. This action is brought pursuant to 28 U.S.C. Section 1332(a) on the basis of diversity

of citizenship. The amount in controversy is in excess of the sum of Seventy-Five Thousand

Dollars ($75,000.00) exclusive of interest and costs.

                                               1.
    Case 6:20-cv-01046-DDC-KGG Document 1 Filed 02/18/20 Page 2 of 4




               4. On or about the 27th day of April, 2019, the plaintiff was a business customer

at a Wal-Mart Store located at 3030 N. Rock Road in Wichita, Sedgwick County, Kansas.

        5. As Louissant Vertilus was shopping in the store, he encountered a pink liquid on the

floor in the grocery department on the aisle where spaghetti is located. He didn’t observe the

liquid until after the incident. He stepped on the liquid and twisted his leg. This incident caused

bodily injury to him.

        6. Wal-Mart knew or should have known of the dangerous liquid on the floor prior to

plaintiff encountering the area and had been put on notice of the spill prior to the incident.

        6. Defendant Wal-Mart Stores, Inc., actions and omissions were negligent and careless

and include:

        A. Failing to warn of the dangerous wet floor;

        B. Failure to clean up the wet floor;

        C. Negligently taking too much time after being put on notice of a spill to take action

to clean the spill;

        D. Operating the store with a negligent mode of operation relative to spills in the store;

        E. Negligent actions by employees regarding the manner in which the spill was being

handled;

        F. Failing to inspect for and clean the spill, despite the presence of a store employee

near the location of the spill;

        G. Other acts or omissions that will be supplemented after discovery is complete;

        7. As a further direct and proximate result of the negligence and carelessness of the

defendant, as aforesaid, the plaintiff has received injuries to his right knee and leg (surgically

treated) and he was otherwise injured. He has been damaged with pain and suffering, mental
    Case 6:20-cv-01046-DDC-KGG Document 1 Filed 02/18/20 Page 3 of 4




anguish, loss of time, loss of enjoyment of life, medical expenses, economic loss, permanent

disfigurement, permanent disability, and non-economic losses of all types. Plaintiff will suffer

those same damages in the future. For the aforementioned damages, the plaintiff has been

damaged in an amount in excess of SEVENTY FIVE THOUSAND DOLLARS ($75,000.00).

        8. Plaintiff’s spouse Ceralise Vertilus Deshommes suffered a loss of consortium due

to plaintiff’s injuries.

        WHEREFORE, the plaintiff prays for judgment against the defendant Wal-Mart Stores,

Inc., in an amount in excess of SEVENTY FIVE THOUSAND DOLLARS ($75,000.00) for

costs incurred herein, and for such other and further relief as the Court deems just and equitable.



                                                       PISTOTNIK LAW OFFICE LLC

                                                       s/ Brian D. Pistotnik
                                                       Brian D. Pistotnik, #13396
                                                       2831 East Central
                                                       Wichita, Kansas 67214
                                                       (316) 689-8035
                                                       brianpistotnik@pistotniklaw.com



             DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

        COMES NOW the plaintiff and demands a Pretrial Conference and a trial by jury.


                                                              PISTOTNIK LAW OFFICE LLC

                                                              s/ Brian D. Pistotnik
                                                              Brian D. Pistotnik, #13396
                                                              2831 East Central
                                                              Wichita, Kansas 67214
                                                              (316) 689-8035
                                                              (316) 683-4692
                                                              brianpistotnik@pistotniklaw.com
Case 6:20-cv-01046-DDC-KGG Document 1 Filed 02/18/20 Page 4 of 4




                   DESIGNATION FOR PLACE OF TRIAL

  The plaintiff designates Wichita, Kansas as the place for trial.

                                                        Pistotnik Law Office LLC

                                                        s/ Brian D. Pistotnik
                                                        Brian D. Pistotnik, #13396
                                                        2831 East Central
                                                        Wichita, Kansas 67214
                                                        (316) 689-8035 (office)
                                                        (316) 683-4692 (fax)
                                                        brianpistotnik@pistotniklaw.com
